 Case 2:20-cv-03770-AB-SK Document 22 Filed 07/31/20 Page 1 of 2 Page ID #:108



1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 20-03770-AB (SKx)
12   SHEILA CALVERT,
13
                     Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
14
     v.
15
     CONSOLIDATED ASSET
16   RECOVERY SYSTEMS, INC., a
     North Carolina corporation; MRI
17   INC., a California corporation; and
     DOES 1 through 10, inclusive,
18
                     Defendant.
19
20
21
           THE COURT having been advised by counsel that the above-entitled action has
22
     been settled;
23
24
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
25
     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
26
     open the action if settlement is not consummated.
27
28
                                              1.
 Case 2:20-cv-03770-AB-SK Document 22 Filed 07/31/20 Page 2 of 2 Page ID #:109



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: July 31, 2020             _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
